                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 19-cv-2451-RM-KMT

PATENTBOOKS, INC., a Delaware Corporation,

       Plaintiff,

v.

DR. DORNE SOWERBY, an individual; and
DOES 1-10, INCLUSIVE,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court sua sponte upon the reassignment of this case. Upon

review of the Complaint an issue is raised as to whether subject matter jurisdiction exists. See

Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (A federal court has an

independent obligation to examine its own jurisdiction at every stage of the proceeding.).

       Plaintiff filed this action alleging diversity jurisdiction under 28 U.S.C. § 1332 which,

provides, in relevant part:

       The district courts shall have original jurisdiction of all civil actions where the
       matter in controversy exceeds the sum or value of $75,000, exclusive of interest
       and costs, and is between—
          (1) citizens of different States;
          (2) citizens of a State and citizens or subjects of a foreign state, except that
          the district courts shall not have original jurisdiction under this subsection
          of an action between citizens of a State and citizens or subjects of a foreign
          state who are lawfully admitted for permanent residence in the United States
          and are domiciled in the same State;….

“An individual’s residence is not equivalent to his domicile and it is domicile that is

relevant for determining citizenship.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co.,
781 F.3d 1233, 1238 (10th Cir. 2015) (citation omitted). However, “under certain

circumstances… proof that a person is a resident of a state may prima facie indicate that

he is a citizen of that state.” Whitelock v. Leatherman, 460 F.2d 507, 514 n.14 (10th

Cir.1972).

        In this case, Plaintiff alleges that it “is a corporation organized under the laws of

the State of Delaware with its principal place of business in Colorado Springs, Colorado,”

and Defendant “is an individual and maintains places of residence in both the

United Kingdom and United States.” (Complaint, ¶¶ 3, 4.) Based on such allegations,

Plaintiff concludes this matter in controversy “is between citizens of different States and

citizens of a State and a foreign state.” (Complaint, ¶ 5.) Such allegations, however, are

insufficient to support this conclusion and, accordingly, that diversity jurisdiction exists.

It is therefore

        ORDERED that on or before January 3, 2020, Plaintiff shall show cause why

this case should not be dismissed without prejudice for lack of subject matter jurisdiction.

        DATED this 20th day of December, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   2
